 
Exhibit 10.21
 

--------------------------------------------------------------------------------



SPORT CHALET, INC.,


as Borrower,


together with each of the other Obligated Parties
party hereto from time to time
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


Dated as of June 20, 2008


$70,000,000
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CERTAIN FINANCIAL INSTITUTIONS,


as Lenders


and


BANK OF AMERICA, N.A.,


as Agent
 

--------------------------------------------------------------------------------

 
Sport Chalet [logo.jpg]
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

       
Page
         
SECTION 1.
 
DEFINITIONS; RULES OF CONSTRUCTION
1
           
1.1.
 
Definitions
1
 
1.2.
 
Accounting Terms
21
 
1.3.
 
Uniform Commercial Code
21
 
1.4.
 
Certain Matters of Construction
22
         
SECTION 2
 
CREDIT FACILITIES
22
           
2.1.
 
Revolver Commitment
22
     
2.1.1.      Revolver Loans
22
     
2.1.2.      Revolver Notes
22
     
2.1.3.      Use of Proceeds
23
     
2.1.4.      Termination of Revolver Commitments
23
     
2.1.5.      Overadvances
23
     
2.1.6.      Protective Advances
23
 
2.2.
 
Intentionally Omitted
23
 
2.3.
 
Letter of Credit Facility
24
     
2.3.1.      Issuance of Letters of Credit
24
     
2.3.2.      Reimbursement; Participations
25
     
2.3.3.      Cash Collateral
26
     
2.3.4.      Existing Letters of Credit
26
         
SECTION 3.
 
INTEREST, FEES AND CHARGES
26
           
3.1.
 
Interest
26
     
3.1.1.      Rates and Payment of Interest
26
     
3.1.2.      Application of LIBOR to Outstanding Loans
27
     
3.1.3.      Interest Periods
27
     
3.1.4.      Interest Rate Not Ascertainable
27
 
3.2.
 
Fees
27
 
3.3.
 
Computation of Interest, Fees, Yield Protection
28
 
3.4.
 
Reimbursement Obligations
28
 
3.5.
 
Illegality
29
 
3.6.
 
Inability to Determine Rates
29
 
3.7.
 
Increased Costs; Capital Adequacy
29
     
3.7.1.      Change in Law
29
     
3.7.2.      Capital Adequacy
30
     
3.7.3.      Compensation
30
 
3.8.
 
Mitigation
30
 
3.9.
 
Funding Losses
30
 
3.10.
 
Maximum Interest
30
         
SECTION 4.
 
LOAN ADMINISTRATION
31
           
4.1.
 
Manner of Borrowing and Funding Revolver Loans
31
     
4.1.1.      Notice of Borrowing
31
     
4.1.2.      Fundings by Lenders
31

 
ii

--------------------------------------------------------------------------------


 

     
4.1.3.      Swingline Loans; Settlement
32
     
4.1.4.      Notices
32
 
4.2.
 
Defaulting Lender
32
 
4.3.
 
Number and Amount of LIBOR Loans; Determination of Rate
33
 
4.4.
 
Borrower as Agent for Obligated Parties
33
 
4.5.
 
One Obligation
33
 
4.6.
 
Effect of Termination
34
         
SECTION 5.
 
PAYMENTS
34
           
5.1.
 
General Payment Provisions
34
 
5.2.
 
Repayment of Revolver Loans
34
 
5.3.
 
Mandatory Prepayments
34
     
5.3.1.      Extraordinary Receipts
34
     
5.3.2.      Overadvances
34
     
5.3.3.      Seasonal Revolver Limit
35
 
5.4.
 
Payment of Other Obligations
35
 
5.5.
 
Marshaling; Payments Set Aside
35
 
5.6.
 
Post-Default Allocation of Payments
35
     
5.6.1.      Allocation
35
     
5.6.2.      Erroneous Application
36
 
5.7.
 
Application of Payments
36
 
5.8.
 
Loan Account; Account Stated
36
     
5.8.1.      Loan Account
36
     
5.8.2.      Entries Binding
36
 
5.9.
 
Taxes
36
     
5.9.1.      Payments Free of Taxes
36
     
5.9.2.      Payment
36
 
5.10.
 
Foreign Lenders
37
     
5.10.1.    Exemption
37
     
5.10.2.    Documentation
37
         
SECTION 6.
 
CONDITIONS PRECEDENT
37
           
6.1.
 
Conditions Precedent to Initial Loans
37
 
6.2.
 
Conditions Precedent to All Credit Extensions
39
 
6.3.
 
Limited Waiver of Conditions Precedent
39
         
SECTION 7.
 
COLLATERAL
40
           
7.1.
 
Grant of Security Interest
40
 
7.2.
 
Lien on Deposit Accounts; Cash Collateral
40
     
7.2.1.      Deposit Accounts
40
     
7.2.2.      Cash Collateral
41
 
7.3.
 
Intentionally Omitted
41
 
7.4.
 
Other Collateral
41
     
7.4.1.      Commercial Tort Claims
41
     
7.4.2.      Certain After-Acquired Collateral
41
 
7.5.
 
No Assumption of Liability
41
 
7.6.
 
Further Assurances
41
 
7.7.
 
Foreign Subsidiary Stock
41

 
iii

--------------------------------------------------------------------------------


 
SECTION 8.
 
COLLATERAL ADMINISTRATION
41
           
8.1.
 
Borrowing Base Certificates
41
 
8.2.
 
Administration of Accounts and Receipts
42
     
8.2.1.      Records and Schedules of Sales and Accounts
42
     
8.2.2.      Taxes
42
     
8.2.3.      Intentionally Omitted
42
     
8.2.4.      Maintenance of Dominion Account
42
     
8.2.5.      Deposits and Other Proceeds of Collateral
42
 
8.3.
 
Administration of Inventory
42
     
8.3.1.      Records and Reports of Inventory
42
     
8.3.2.      Returns of Inventory
43
     
8.3.3.      Acquisition, Sale and Maintenance
43
 
8.4.
 
Administration of Equipment
43
     
8.4.1.      Records and Schedules of Equipment
43
     
8.4.2.      Dispositions of Equipment
43
     
8.4.3.      Condition of Equipment
43
 
8.5.
 
Administration of Deposit Accounts
43
 
8.6.
 
General Provisions
44
     
8.6.1.      Location of Collateral
44
     
8.6.2.      Insurance of Collateral; Condemnation Proceeds
44
     
8.6.3.      Protection of Collateral
45
     
8.6.4.      Defense of Title to Collateral
45
 
8.7.
 
Power of Attorney
45
         
SECTION 9.
 
REPRESENTATIONS AND WARRANTIES
45
           
9.1.
 
General Representations and Warranties
45
     
9.1.1.      Organization and Qualification
45
     
9.1.2.      Power and Authority
46
     
9.1.3.      Enforceability
46
     
9.1.4.      Capital Structure
46
     
9.1.5.      Corporate Names; Locations
46
     
9.1.6.      Title to Properties; Priority of Liens
46
     
9.1.7.      Financial Statements
47
     
9.1.8.      Surety Obligations
47
     
9.1.9.      Taxes
47
     
9.1.10.    Brokers
47
     
9.1.11.    Intellectual Property
47
     
9.1.12.    Governmental Approvals
47
     
9.1.13.    Compliance with Laws
47
     
9.1.14.    Compliance with Environmental Laws
48
     
9.1.15.    Burdensome Contracts
48
     
9.1.16.    Litigation
48
     
9.1.17.    No Defaults
48
     
9.1.18.    ERISA
48
     
9.1.19.    Trade Relations
49
     
9.1.20.    Labor Relations
49
     
9.1.21.    Payable Practices
49

 
iv

--------------------------------------------------------------------------------


 

     
9.1.22.    Not a Regulated Entity
49
     
9.1.23.    Margin Stock
49
 
9.2.
 
Complete Disclosure
49
         
SECTION 10.
 
COVENANTS AND CONTINUING AGREEMENTS
50
           
10.1.
 
Affirmative Covenants
50
     
10.1.1.    Inspections; Appraisals
50
     
10.1.2.    Financial and Other Information
50
     
10.1.3.    Notices
51
     
10.1.4.    Landlord and Storage Agreements
52
     
10.1.5.    Compliance with Laws
52
     
10.1.6.    Taxes
52
     
10.1.7.    Insurance
52
     
10.1.8.    Licenses
52
     
10.1.9.    Future Subsidiaries
52
 
10.2.
 
Negative Covenants
53
     
10.2.1.    Permitted Debt
53
     
10.2.2.    Permitted Liens
53
     
10.2.3.    Intentionally Omitted
54
     
10.2.4.    Distributions; Upstream Payments
54
     
10.2.5.    Restricted Investments
54
     
10.2.6.    Disposition of Assets
54
     
10.2.7.    Loans
54
     
10.2.8.    Restrictions on Payment of Certain Debt
54
     
10.2.9.    Fundamental Changes
54
     
10.2.10.  Subsidiaries
55
     
10.2.11.  Organic Documents
55
     
10.2.12.  Tax Consolidation
55
     
10.2.13.  Accounting Changes
55
     
10.2.14.  Restrictive Agreements
55
     
10.2.15.  Hedging Agreements
55
     
10.2.16.  Conduct of Business
55
     
10.2.17.  Affiliate Transactions
55
     
10.2.18.  Plans
55
 
10.3.
 
Financial Covenants
55
     
10.3.1.    Fixed Charge Coverage Ratio
55
         
SECTION 11.
 
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
55
           
11.1.
 
Events of Default
55
 
11.2.
 
Remedies upon Default
57
 
11.3.
 
License
58
 
11.4.
 
Setoff
58
 
11.5.
 
Remedies Cumulative; No Waiver
58
     
11.5.1.    Cumulative Rights
58
     
11.5.2.    Waivers
58
         
SECTION 12.
 
AGENT
59
           
12.1.
 
Appointment, Authority and Duties of Agent
59

 
v

--------------------------------------------------------------------------------


 

     
12.1.1.    Appointment and Authority
59
     
12.1.2.    Duties
59
     
12.1.3.    Agent Professionals
59
     
12.1.4.    Instructions of Required Lenders
59
 
12.2.
 
Agreements Regarding Collateral and Field Examination Reports
60
     
12.2.1.    Lien Releases; Care of Collateral
60
     
12.2.2.    Possession of Collateral
60
     
12.2.3.    Reports
60
 
12.3.
 
Reliance By Agent
60
 
12.4.
 
Action Upon Default
60
 
12.5.
 
Ratable Sharing
61
 
12.6.
 
Indemnification of Agent Indemnitees
61
 
12.7.
 
Limitation on Responsibilities of Agent
61
 
12.8.
 
Successor Agent and Co-Agents
62
     
12.8.1.    Resignation; Successor Agent
62
     
12.8.2.    Separate Collateral Agent
62
 
12.9.
 
Due Diligence and Non-Reliance
62
 
12.10.
 
Replacement of Certain Lenders
62
 
12.11.
 
Remittance of Payments
63
     
12.11.1.  Remittances Generally
63
     
12.11.2.  Failure to Pay
63
     
12.11.3.  Recovery of Payments
63
 
12.12.
 
Agent in its Individual Capacity
63
 
12.13.
 
Agent Titles
63
 
12.14.
 
No Third Party Beneficiaries
64
         
SECTION 13.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
64
           
13.1.
 
Successors and Assigns
64
 
13.2.
 
Participations
64
     
13.2.1.    Permitted Participants; Effect
64
     
13.2.2.    Voting Rights
64
     
13.2.3.    Benefit of Set-Off
64
 
13.3.
 
Assignments
65
     
13.3.1.    Permitted Assignments
65
     
13.3.2.    Effect; Effective Date
65
         
SECTION 14.
 
MISCELLANEOUS
65
           
14.1.
 
Consents, Amendments and Waivers
65
     
14.1.1. Amendment
65
     
14.1.2.    Limitations
66
     
14.1.3.    Payment for Consents
66
 
14.2.
 
Indemnity
66
 
14.3.
 
Notices and Communications
66
     
14.3.1.    Notice Address
66
     
14.3.2.    Electronic Communications; Voice Mail
66
     
14.3.3.    Non-Conforming Communications
67
 
14.4.
 
Performance of Obligated Parties’ Obligations
67
 
14.5.
 
Credit Inquiries
67

 
vi

--------------------------------------------------------------------------------


 

 
14.6.
 
Severability
67
 
14.7.
 
Cumulative Effect; Conflict of Terms
67
 
14.8.
 
Counterparts
67
 
14.9.
 
Entire Agreement
67
 
14.10.
 
Relationship with Lenders
68
 
14.11.
 
No Advisory or Fiduciary Responsibility
68
 
14.12.
 
Confidentiality
68
 
14.13.
 
Intentionally Omitted
69
 
14.14.
 
GOVERNING LAW
69
 
14.15.
 
Consent to Forum; Arbitration
69
     
14.15.1.   Forum
69
     
14.15.2.   Arbitration
69
 
14.16.
 
Waivers by Obligated Parties
70
 
14.17.
 
Patriot Act Notice
70
 
14.18.
 
Amendment and Restatement; Waiver of Claims
70

 
vii

--------------------------------------------------------------------------------



LIST OF EXHIBITS


Exhibit A
Revolver Note
Exhibit B
Form of Compliance Certificate
Exhibit C
Assignment and Acceptance
Exhibit D
Assignment Notice
Exhibit E
Commitments of Lenders
Exhibit F
Form of Guaranty
Exhibit G
Form of Security Agreement
Exhibit H
Form of Pledge Agreement
Exhibit I
Form of Post Closing Agreement
Exhibit J
Form of Trademark Security Agreement
Exhibit K
Form of Website Security Agreement and Power of Attorney
Exhibit L
Form of Deposit Account Control Agreement

 
viii

--------------------------------------------------------------------------------




AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 
This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of June 20,
2008, among SPORT CHALET, INC., a Delaware corporation, (“Borrower”), each of
Borrower’s Subsidiaries party hereto from time to time as Obligated Parties, the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent for the Lenders (“Agent”).


R E C I T A L S:


Borrower, Bank of America, N.A., and certain other financial institutions
entered into that certain Loan Agreement and that certain Security Agreement,
each dated as of August 31, 2007 (collectively, the “Original Loan Agreement”),
whereby certain credit facilities were made available to Borrower on the terms
and conditions set forth therein;
 
Obligated Parties have requested that Lenders amend and restate the Original
Loan Agreement to provide an increased credit facility to Borrower to finance
its business enterprise on the terms and conditions more particularly set forth
herein. Lenders are willing to so amend and restate the Original Loan Agreement
on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree that the Original Loan Agreement shall be amended and restated as set
forth herein and further agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Affiliate: with respect to any Person (the “subject Person”), another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the subject Person. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount: as defined in Section 5.11.3.
 
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
 

--------------------------------------------------------------------------------


 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Fixed Charge Coverage Ratio for the last Fiscal Quarter:
 
Level
 
Fixed Charge Coverage Ratio
 
Base Rate Loans
 
LIBOR Loans
                 
I
 
Greater than
1.60 to 1.00
 
0.00 %
 
1.50%
 
II
 
Greater than
1.20 to 1.00 but
less than or equal to
1.60 to 1.00
 
0.00 %
 
1.75%
 
III
 
Greater than
0.80 to 1.00 but
less than or equal to
1.20 to 1.00
 
0.00 %
 
2.00%
 
IV
 
Greater than
0.40 to 1.00 but
less than or equal to
0.80 to 1.00
 
0.25%
 
2.25%
 
V
 
Less than
0.40 to 1.00
 
0.50%
 
2.50%
 

 
Through November 30, 2008, margins shall be determined as if Level III were
applicable. Effective December 1, 2008, and thereafter, the margins shall be
subject to increase or decrease upon receipt by Agent of the financial
statements and corresponding Compliance Certificate for the most recently ended
Fiscal Year or Fiscal Quarter, as applicable, pursuant to Section 10.1.2(a) and
(b), which change shall be effective on the first day of the calendar month
following receipt. If, by the first day of a Fiscal Quarter, any financial
statements and Compliance Certificate due in the preceding Fiscal Quarter have
not been received, then the margins shall be determined as if Level V were
applicable, from such day until the first day of the Fiscal Quarter following
actual receipt.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligated Party, including a disposition of
Property in connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C, appropriately completed.
 
Availability: the Borrowing Base, minus the principal balance of all Revolver
Loans.
 
2

--------------------------------------------------------------------------------


 
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Collateral Access Reserve; (c) the Charges Reserve; (d) the LC
Reserve; (e) the Bank Product Reserve; (f) Gift Card Liability Reserve; (g) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); and (h) such additional reserves, in such amounts
and with respect to such matters, as Agent in its discretion may elect to impose
from time to time. As of the Closing Date, the reserves under clauses (a), (c),
(e), (g), and (h) above will be zero, subject to Agent’s right to increase such
reserves in accordance with this Agreement.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product: any of the following products, services or facilities extended to
any Obligated Party or its Subsidiaries by Bank of America or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services as may be requested by Obligated Parties or their
respective Subsidiaries, other than Letters of Credit.
 
Bank Product Debt: Debt and other obligations of an Obligated Party relating to
Bank Products.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is a rate set by Bank of America based upon various
factors including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligated Party, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Obligated Party, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.
 
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
3

--------------------------------------------------------------------------------


 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the Seasonal Revolver Limit, minus the LC Reserve; or (b) the result of the
Inventory Formula Amount, minus the Availability Reserve.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower certifies calculation of the Borrowing Base.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.
 
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or its Subsidiaries for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
 
Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Obligated Party or any of their
respective Subsidiaries in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
 
4

--------------------------------------------------------------------------------


 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of
law) by any Governmental Authority.
 
Change of Control: an event or series of events by which any of the following
occurs:
 
(a) Craig L. Levra and Howard K. Kaminsky shall both cease to be executive
officers of Borrower; or
 
(b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan) other than the Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the power to vote
for members of the board of directors or equivalent governing body of Borrower
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
 
(c) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(d) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower, or control over the equity securities of
Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such Person or Persons have the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or
 
5

--------------------------------------------------------------------------------


 
(e) Borrower shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in any other Obligated Party without
the prior written consent of Agent, such consent not to be unreasonably withheld
so long as no Default or Event of Default has occurred and is continuing; or
 
(f) all or substantially all of the assets of any Obligated Party are sold or
transferred, other than a sale or transfer to Borrower without the prior written
consent of Agent, such consent not to be unreasonably withheld with respect to
the assets of any Obligated Party other than Borrower so long as no Default or
Event of Default has occurred and is continuing.
 
Charges Reserve: the aggregate of (a) all past due rent and other amounts owing
by an Obligated Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral, plus (b) a reserve at least
equal to three months charges that could be payable to any such Person (other
than a landlord), unless it has executed a Lien Waiver, plus (c) a reserve equal
to all accrued Royalties, whether or not then due and payable by any Obligated
Party.
 
Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligated Party to perform or
observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
 
Closing Date: the date of this Agreement.
 
Code: the Internal Revenue Code of 1986.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Collateral Access Reserve: a reserve equal to $100,000 for each location leased
by Borrower unless the landlord therefor has executed a Lien Waiver.
Notwithstanding the foregoing, (a) the Collateral Access Reserve shall be
$2,600,00 from the Closing Date until the earlier of September 30, 2008, or the
date on which Borrower has delivered to Agent Lien Waivers for all but 25 (or
fewer) of its leased locations (at which time the Collateral Access Reserve will
be adjusted to equal $100,000 for the actual number of leased locations for
which no Lien Waiver has been executed and delivered to Agent), (b) at any time
following the Closing Date (including prior to September 30, 2008) the
Collateral Access Reserve will be increased by $100,000 for each of Borrower’s
store locations opened since the Closing Date and for which Agent has not
received an executed Lien Waiver, and (c) the Collateral Access Reserve may be
increased by Agent in its sole discretion during the continuation of an Event of
Default.
 
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.
 
6

--------------------------------------------------------------------------------


 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate: a certificate, in the form of Exhibit B, appropriately
completed.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.
 
Covenant Testing Period: each period beginning on each Covenant Testing Trigger
Date and ending on the first day of the second calendar month following the
month in which such Covenant Testing Trigger Date occurs. For the avoidance of
doubt, any two or more Covenant Testing Periods may run concurrently and/or
consecutively and a Covenant Testing Period shall be deemed to remain in effect
until all Covenant Testing Periods have ended.
 
Covenant Testing Trigger Date: each date, if any, upon which Formula
Availability is less than the Covenant Testing Trigger Amount as of such date.
 
Covenant Testing Trigger Amount: (a) on any date of determination from January 1
of each year through August 31 of each year, $6,750,000, and (ii) on any date of
determination from September 1 of each year through December 31 of each year,
$10,500,000.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of Obligated Parties, the
Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 

7

--------------------------------------------------------------------------------


 
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for each Obligated
Party, in favor of Agent, for the benefit of Secured Parties, as security for
the Obligations.
 
Disclosure Schedules: the disclosure schedules to this Agreement delivered by
Borrower to Agent on the Closing Date.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by Borrower at Bank of America,
over which Agent has exclusive control for withdrawal purposes.
 
EBITDA: determined on a consolidated basis for Borrower and its Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).
 
Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower (which approval by Borrower shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within two Business
Days after notice of the proposed assignment), that is organized under the laws
of the United States or any state or district thereof, has total assets in
excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
 
Eligible Base Inventory: on any date of determination, that portion of
Borrower’s Eligible Inventory other than Eligible Surplus Inventory.
 
Eligible Inventory: Inventory owned by Borrower that Agent, in its discretion,
deems to be Eligible Inventory. Without limiting the foregoing, (a) no Inventory
shall be Eligible Inventory unless it (i) is finished goods (other than food,
magazines or books), and is not raw materials, work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (ii) is not held on consignment, nor subject to any
deposit or down payment; (iii) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (iv) is not
slow-moving, defective, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (v) meets all standards imposed by any
Governmental Authority, does not constitute hazardous materials under any
Environmental Law, and has not been produced in violation of the FLSA (as may be
reasonably determined by Agent) if such violation could reasonably be expected
to result in any prohibition on the sale of such Inventory by Borrower or Agent;
(vi) conforms with the covenants and representations herein; (vii) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien; (viii) is within
the continental United States or Canada, is not in transit except between
locations of Borrower, and is not consigned to any Person; (ix) is not subject
to any warehouse receipt or negotiable Document; (x) is not subject to any
License or other arrangement that restricts Borrower’s or Agent’s right to
dispose of such Inventory, unless Agent has received an appropriate Lien Waiver;
(xi) is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Collateral Access Reserve and/or Charges Reserve has been established, as
appropriate; and (xii) is reflected in the details of a current perpetual
inventory report.
 
8

--------------------------------------------------------------------------------


 
Eligible Surplus Inventory: on any date of determination, that portion of
Borrower’s Eligible Inventory that consists of stockkeeping units on hand for
which Borrower has not made any purchases of such units (determined on a SKU
number-by-SKU number basis) during the immediately preceding six month period.
 
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligated Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligated Party or ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Obligated Party or ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the failure by any Obligated Party or ERISA Affiliate to
meet any funding obligations with respect to any Pension Plan or Multiemployer
Plan; (f) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligated Party or ERISA Affiliate.
 
9

--------------------------------------------------------------------------------


 
Event of Default: as defined in Section 11.
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; and (b) in the case
of a Foreign Lender, any withholding tax attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax.
 
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligated Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligated
Party, any representative of creditors of an Obligated Party or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligated Party or independent contractors in
liquidating any Collateral, and travel expenses.
 
Extraordinary Receipts: any net cash amounts received by Obligated Parties not
in the Ordinary Course of Business, including: (a) the Net Proceeds of each
Permitted Asset Disposition; (b) any issuance of Equity Interests by any
Obligated Party, (c) foreign, United States, state or local tax refunds;
(d) pension plan reversions; (e) proceeds of insurance on Collateral or business
interruption insurance (but excluding in any event any proceeds from workers’
compensation or D&O insurance); (f) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action; (g) indemnity
payments; and (h) any purchase price adjustment received in connection with any
purchase agreement. As used above, “net cash amount” means the cash amount of
such receipts, net of bona fide direct costs incurred to non-Affiliates of any
Obligated Party in connection with obtaining such cash receipts, including
(i) reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and fees of accountants and consultants, and
(ii) transfer or similar taxes.
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Borrower and its Subsidiaries for accounting and
tax purposes, ending on the Sunday of each year occurring closest to the last
day of March.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries for the most recent twelve consecutive month
period then ended, of (a) EBITDA to (b) Fixed Charges.
 
10

--------------------------------------------------------------------------------


 
Fixed Charges: the sum of (a) interest expense (other than payment-in-kind),
(b) principal payments made on Borrowed Money, (c) Capital Expenditures (except
those Capital Expenditures financed with Borrowed Money permitted hereunder
other than Revolver Loans and Net Store Opening Capital Expenditures), (d) Net
Store Opening Capital Expenditures to the extent in excess of $10,000,000 in any
fiscal year, (e) cash taxes paid, and (f) Distributions made.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligated Party or any of its Subsidiaries that is not
subject to the laws of the United States; or (b) mandated by a government other
than the United States for employees of any Obligated Party or any of its
Subsidiaries.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrower.
 
Formula Availability: an amount equal to the Inventory Formula Amount, minus the
Availability Reserve, minus the principal balance of all Revolver Loans.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding or that would have accrued but for the
commencement of any Insolvency Proceeding (whether or not allowed or allowable
in the proceeding); (b) if such Obligations are LC Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of Obligated Parties
against each Indemnitee arising on or before the payment date. The Obligations
shall not be deemed to have been paid in full until all Commitments have expired
or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
Gift Card Liability Reserve: a reserve in a percentage determined by Agent in
its discretion (not to exceed 100%) of liabilities associated with issued and
outstanding gift cards as reflected on Borrower’s general ledger maintained in
the Ordinary Course of Business. As of the Closing Date, the percentage used in
the foregoing reserve will be 40% (subject to adjustment thereafter from time to
time by Agent in its credit judgment, reasonably exercised).
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
 
Guarantor: each Person who guarantees payment or performance of any Obligations.
 
11

--------------------------------------------------------------------------------


 
Guarantor Payment: as defined in Section 5.11.3.
 
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that any Obligated Party’s or any of its Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
 
Interest Period: as defined in Section 3.1.3.
 
Interest Rate Contract: any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Obligated Party or any of its Subsidiaries
with Bank of America that is designed to protect against fluctuations in
interest rates.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in any Obligated Party’s
business (but excluding Equipment).
 
Inventory Formula Amount: the lesser of (i) the sum of 70% of the Value of
Eligible Base Inventory, plus 50% of the Value of Eligible Surplus Inventory; or
(ii) 85% of the NOLV Percentage of Eligible Inventory. As of the Closing Date,
based on the Inventory appraisal dated May 20, 2008, the Inventory Formula
Amount shall be calculated pursuant to clause (i) above. Upon receipt of each
subsequent Inventory appraisal requested by Agent, the NOLV Percentage will
thereafter be updated to reflect the findings of such appraiser and Agent will
apply either clause (i) or clause (ii) above (whichever yields the lesser
amount) in calculating the Inventory Formula Amount.
 
12

--------------------------------------------------------------------------------


 
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
 
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
IRS: the United States Internal Revenue Service.
 
Issuing Bank: Bank of America or an Affiliate of Bank of America.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application: an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
13

--------------------------------------------------------------------------------


 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.
 
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.
 
Letter of Credit Subline: $10,000,000.
 
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
 
License: any license or agreement under which an Obligated Party is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligated Party obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral and conduct a going out of business and
public auction thereon; (b) for any Collateral held by a warehouseman,
processor, shipper, customs broker or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for Agent, and
agrees to deliver the Collateral to Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges Agent’s Lien,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to Agent upon request; and (d) for any Collateral subject
to a Licensor’s Intellectual Property rights, the Licensor grants to Agent the
right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.
 
14

--------------------------------------------------------------------------------


 
Loan: a Revolver Loan.
 
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents: this Agreement, the Other Agreements and the Security Documents.
 
Loan Year: each 12 consecutive month period commencing on the Closing Date and
on each anniversary of the Closing Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of
Borrower or of the Obligated Parties taken as a whole, on the value of any
material Collateral, on the enforceability of any Loan Documents, or on the
validity or priority of Agent’s Liens on any Collateral; (b) impairs the ability
of any Obligated Party to perform any obligations under the Loan Documents,
including repayment of any Obligations; or (c) otherwise impairs the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
material portion of the Collateral.
 
Material Contract: any agreement or arrangement to which any Obligated Party or
any of its Subsidiaries is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Obligated Party, including the Securities Act of 1933; (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (c) that relates to Subordinated Debt, or
Debt in an aggregate amount of $1,000,000 or more.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
any Obligated Party grants to Agent, for the benefit of Secured Parties, Liens
upon the Real Estate owned by such Obligated Party, as security for the
Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligated Party or ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by any Obligated Party or
any of its Subsidiaries in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold;
(c) transfer or similar taxes; and (d) reserves for indemnities, until such
reserves are no longer needed.
 
Net Store Opening Capital Expenditures: All Capital Expenditures made by
Borrower and its Subsidiaries for the opening of new retail store locations,
such amounts to be calculated on a Fiscal Year to date basis net of any amounts
actually reimbursed to Borrower during such Fiscal Year by the landlord for any
such new store location, whether or not such reimbursement may be deducted from
such Capital Expenditure (in such or any other Fiscal Year) on the books and
records of Borrower in accordance with GAAP.
 
15

--------------------------------------------------------------------------------


 
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of the Value of Eligible Inventory, expected to be realized at an
orderly, negotiated sale held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent appraisal of Borrower’s
Inventory performed by an appraiser and on terms satisfactory to Agent.
 
Notes: each Revolver Note or other promissory note executed by Borrower to
evidence any Obligations.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Agent.
 
Obligated Party: each of Borrower and each of Borrower’s Subsidiaries that has
signed this Agreement (or a joinder hereto in form and substance satisfactory to
Agent).
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrower with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligated Parties under
Loan Documents, (d) obligations of Obligated Parties under any indemnity for
Claims, (e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligated Parties pursuant to
the Loan Documents, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.
 
Ordinary Course of Business: the ordinary course of business of Borrower and its
Subsidiaries, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
Original Loan Agreement: as defined in the recitals to this Agreement.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreement: each Note; Disclosure Schedule; LC Document; Lien Waiver;
Borrowing Base Certificate, Compliance Certificate, financial statement or
report delivered hereunder; or other document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligated Party or another Guarantor to Agent or a Lender in connection with any
transactions relating hereto or other document, instrument or agreement (other
than this Agreement or a Security Document) contemplated hereby that is now or
hereafter delivered by any other Person to Agent or a Lender.
 
16

--------------------------------------------------------------------------------


 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant: as defined in Section 13.2.
 
Patent Assignment: each patent collateral assignment agreement pursuant to which
an Obligated Party assigns to Agent, for the benefit of Secured Parties, such
Obligated Party’s interests in its patents, as security for the Obligations.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to any
Obligated Party, including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligated Party or ERISA
Affiliate or to which the Obligated Party or ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $1,000,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligated Party’s default; (e) any all cash sale(s) by Borrower of the
Equity Interests of any of its Subsidiaries or any sale(s) of the assets of any
Obligated Party other than Borrower that, in the aggregate during any 12 month
period, has (or have) a fair market or book value (whichever is more) of
$3,000,000 or less; or (e) approved in writing by Agent and Required Lenders.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $1,000,000 or less at any time.
 
17

--------------------------------------------------------------------------------


 
Permitted Holders: any of Craig L. Levra, Howard K. Kaminsky, Norbert J. Olberz,
or any family trusts of which any of the foregoing are the settlors, trustees,
or beneficiaries.
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrower and its
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time and its
incurrence does not violate Section 10.3.2.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligated Party or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested: with respect to any obligation of an Obligated Party,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Obligated Party’s liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with GAAP; (d) non-payment could not have a Material Adverse Effect, nor result
in forfeiture or sale of any assets of the Obligated Party; (e) no Lien is
imposed on assets of the Obligated Party, unless bonded and stayed to the
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
 
18

--------------------------------------------------------------------------------


Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Obligated Parties than those
applicable to the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it; (f) no additional Person is obligated on such
Debt; and (g) upon giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Sections 10.2.1(b), (d) or (f).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans and LC Obligations in excess of
50% of all outstanding Loans and LC Obligations.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
 
Restricted Investment: any Investment by Borrower or any of its Subsidiaries,
other than (a) Investments in Subsidiaries to the extent existing on the Closing
Date; (b) Cash Equivalents that are subject to Agent’s Lien and control,
pursuant to documentation in form and substance satisfactory to Agent; (c)
Investments made in Team Sales in the Ordinary Course of Business when no
Covenant Testing Period is in effect or would result therefrom and when no Event
of Default has occurred and is continuing or would result therefrom; (d)
Investments made in Value Services in the Ordinary Course of Business consisting
of purchases and redemptions of gift card liabilities without the transfer of
cash; and (e) loans and advances permitted under Section 10.2.7.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Obligated Party or any of its Subsidiaries to
incur or repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Exhibit E, or as hereafter determined pursuant to each Assignment and Acceptance
to which it is a party. “Revolver Commitments” means the aggregate amount of
such commitments of all Lenders.
 
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

19

--------------------------------------------------------------------------------



Revolver Note: a promissory note to be executed by Borrower in favor of a Lender
in the form of Exhibit A, which shall be in the amount of such Lender’s Revolver
Commitment and shall evidence the Revolver Loans made by such Lender.
 
Revolver Termination Date: June 20, 2012.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Obligated Parties under a License.
 
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Seasonal Revolver Limit: the lesser of (a) the Revolver Commitments or
(b) (i) on any date of determination from January 1 of each year through August
31 of each year, $45,000,000, and (ii) on any date of determination from
September 1 of each year through December 31 of each year, $70,000,000.
 
Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.
 
Security Documents: the Guaranties (if any), Mortgages (if any), Patent
Assignments (if any), Trademark Security Agreements (if any), Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, another
Obligated Party.
 
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.
 
Subordinated Debt: Debt incurred by any Obligated Party that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.
 
Subsidiary: with respect to any Person (the “subject Person”), any entity at
least 50% of whose voting securities or Equity Interests is owned by the subject
Person (including indirect ownership by the subject Person through other
entities in which the subject Person directly or indirectly owns 50% of the
voting securities or Equity Interests).

20

--------------------------------------------------------------------------------



Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Team Sales: Sport Chalet Team Sales, Inc., a California corporation.
 
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligated Party grants to Agent, for the benefit of Secured Parties, a
Lien on such Obligated Party’s interests in trademarks, as security for the
Obligations.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Upstream Payment: a Distribution by a Subsidiary of Borrower to Borrower.
 
Value: for Inventory, its value determined on the basis of the lower of cost or
market, calculated on a first-in, first-out basis, and excluding any portion of
cost attributable to intercompany profit among Borrower and its Affiliates.
 
Value Services: Sport Chalet Value Services, LLC, a Virginia limited liability
company.
 
1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower and its Subsidiaries delivered to Agent before
the Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrower’s certified public accountants concur in such change, the change is
disclosed to Agent, and Section 10.3 is amended in a manner satisfactory to
Required Lenders to take into account the effects of the change.
 
1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper”, “Commercial Tort Claim”, “Deposit Account”, “Document”,
“Equipment”, “General Intangibles”, “Goods”, “Instrument”, “Investment
Property”, “Letter-of-Credit Right” and “Supporting Obligation”.

21

--------------------------------------------------------------------------------



1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,”,
“through” means “through and including,” and “to” and “until” each mean “to but
excluding,”. The terms “including” and “include” shall mean “including, without
limitation,” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision.
Section titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any Section mean, unless the
context otherwise requires, a Section of this Agreement; (d) any exhibits mean,
unless the context otherwise requires, exhibits attached hereto, and any
schedules mean, unless the context otherwise requires, the Disclosure Schedules,
all of which are hereby incorporated by reference; (e) any Person include
successors and assigns; (f) time of day mean time of day at Agent’s notice
address under Section 14.3.1; or (g) unless otherwise specified, discretion of
Agent, Issuing Bank or any Lender mean the sole and absolute discretion of such
Person. All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of Borrowing Base
and financial covenants) made from time to time under the Loan Documents shall
be made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Obligated Parties shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Agent,
Issuing Bank or any Lender under any Loan Documents. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Whenever the phrase “to the best
of Borrower’s knowledge”, “to the best of Obligated Parties’ knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates. Any Event of
Default shall be deemed to be continuing until waived in writing by the Agent
and the requisite Lenders.
 
SECTION 2. CREDIT FACILITIES
 
2.1. Revolver Commitment.
 
2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrower from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and re-borrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.
 
2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrower shall deliver a Revolver Note to such
Lender.

22

--------------------------------------------------------------------------------



2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrower
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of Borrower.
 
2.1.4. Termination of Revolver Commitments. The Revolver Commitments shall
terminate on the Revolver Termination Date, unless sooner terminated in
accordance with this Agreement. Upon at least 90 days prior written notice to
Agent at any time after the first Loan Year, Borrower may, at its option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by Borrower shall be irrevocable. On the termination date,
Borrower shall make Full Payment of all Obligations. Concurrently with any
termination of the Revolver Commitments, for whatever reason (including an Event
of Default), Borrower shall pay to Agent as liquidated damages for loss of
bargain (and not as a penalty), an amount equal to (a) if the termination occurs
during the first Loan Year, 1.50% of the Revolver Commitments being terminated;
(b) if the termination occurs during the second Loan Year, 0.75% of the Revolver
Commitments being terminated; (iii) if the termination occurs during the third
Loan Year, 0.25% of the Revolver Commitments being terminated and (iv) if the
termination occurs thereafter, zero. No termination charge shall be payable if
termination occurs on the Revolver Termination Date or in connection with a
refinancing of this credit facility by Bank of America or any of its Affiliates.
 
2.1.5. Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrower on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than an amount equal to 10% of the Seasonal
Revolver Amount, and (ii) does not continue for more than 30 consecutive days.
In no event shall Overadvance Loans be required that would cause the outstanding
Revolver Loans and LC Obligations to exceed the Seasonal Revolver Amount. Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall Borrower or any other Obligated Party be deemed a beneficiary
of this Section 2.1.5 nor authorized to enforce any of its terms.
 
2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the Seasonal Revolver Amount or the aggregate Commitments, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount equal to
10% of the Seasonal Revolver Amount, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations; or (b) to pay any other amounts chargeable to any
Obligated Party under any Loan Documents, including costs, fees and expenses.
Each Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
 
2.2. Intentionally Omitted.

23

--------------------------------------------------------------------------------



2.3. Letter of Credit Facility.
 
2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
(a) Borrower acknowledges that Issuing Bank’s willingness to issue any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; and (ii) each LC Condition is satisfied. If Issuing Bank receives
written notice from a Lender at least five Business Days before issuance of a
Letter of Credit that any LC Condition has not been satisfied, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any
other) until such notice is withdrawn in writing by that Lender or until
Required Lenders have waived such condition in accordance with this Agreement.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.
 
(b) Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent and Lenders may approve from time to time in writing.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of Issuing Bank.
 
(c) Borrower assumes all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrower are discharged with proceeds of
any Letter of Credit.
 
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form reasonably believed by Issuing
Bank to be genuine and correct and to have been signed, sent or made by a proper
Person. Issuing Bank may consult with and employ legal counsel, accountants and
other experts to advise it concerning its obligations, rights and remedies, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

24

--------------------------------------------------------------------------------



2.3.2. Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrower shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrower. The obligation of Borrower to reimburse Issuing Bank
for any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrower may have at any time against
the beneficiary. Whether or not Borrower submits a Notice of Borrowing, Borrower
shall be deemed to have requested a Borrowing of Base Rate Revolver Loans in an
amount necessary to pay all amounts due Issuing Bank on any Reimbursement Date
and each Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.
 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrower does not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligated Party may have with
respect to any Obligations. Issuing Bank does not assume any responsibility for
any failure or delay in performance or any breach by Borrower or any other
Person of any obligations under any LC Documents. Issuing Bank does not make to
Lenders any express or implied warranty, representation or guaranty with respect
to the Collateral, LC Documents or any Obligated Party. Issuing Bank shall not
be responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligated Party.
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

25

--------------------------------------------------------------------------------



2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. If
Borrower fails to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.3.4. Existing Letters of Credit. The following letters of credit are
outstanding from Bank of America under the Original Loan Agreement for the
account of Borrower:
 
Letter of Credit Number
Undrawn Amount
   
3055786
$343,000
3063442
$1,500,000

 
As of the Closing Date, these letters of credit shall be deemed to be Letters of
Credit outstanding under this Agreement, constitute Obligations, and are subject
to all the terms and conditions set forth herein.
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1. Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or becomes payable
until such Obligation is paid in full. If a Loan is repaid on the same day made,
one day’s interest shall accrue.
 
(b) During an Insolvency Proceeding with respect to any Obligated Party, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Obligated Parties acknowledge that the
cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for such additional costs and expenses.
 
(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month with respect to Base Rate loans and, for any LIBOR
Loan, on the last day of its Interest Period; (ii) on any date of prepayment,
with respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

26

--------------------------------------------------------------------------------



3.1.2. Application of LIBOR to Outstanding Loans.
 
(a) Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b) Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower fails to deliver a Notice of Conversion/Continuation, it
shall be deemed to have elected to convert such Loans into Base Rate Loans.
 
3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 7, 14, 21, 30, 60
or 90 days; provided, however, that:
 
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
 
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c) no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination. Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2. Fees. Borrower shall pay to Agent the following fees:
 
(a) Commitment Fee. On the Closing Date, Agent shall have fully earned, for
Agent’s own account, an irrevocable, non-refundable commitment fee equal to
$350,000. The foregoing fee will be due and payable by Borrower in four equal
installments of $87,500, as set forth below in consideration of Agent’s
commitments under this Agreement. The first $87,500 installment of the foregoing
commitment fee shall be due and payable on the Closing Date with the remaining
installments of $87,500 each due and payable on September 30, 2008, December 31,
2008, and March 27, 2009, until paid in full. The entire unpaid balance of the
foregoing commitment fee, if any, shall be due and payable in full on the
Commitment Termination Date.

27

--------------------------------------------------------------------------------



(b) Letter of Credit Fees. Borrower shall pay (i) to Agent a fee equal to the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of issued and outstanding Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (ii) to Agent a
fronting fee equal to .125% per annum on the stated amount of each Letter of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (iii) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During the continuation of an Event of Default, the fee
payable under clause (i) shall be increased by 2% per annum.
 
(c) Unused Line Fee. Borrower shall pay to Agent a fee equal to 0.25% per annum
times the amount by which the Seasonal Revolver Limit exceeds the average daily
balance of Revolver Loans and stated amount of Letters of Credit during any
month. Such fee shall be payable in arrears, on the first day of each month and
on the Commitment Termination Date.
 
The fees payable as set forth above shall be in addition to any other fees,
costs, or expenses payable pursuant to this Agreement and the other Loan
Documents and shall be non-refundable for any reason whatsoever. Such fees
constitute compensation for services rendered and do not constitute interest or
charges for the use of money. Agent reserves the right to allocate, in whole or
in part, to Agent’s affiliates or one or more of Lenders any fees payable to
Agent in such manner as Agent may agree in its sole discretion. Sharing of fees
with other Lenders shall be at the sole discretion of Agent.
 
3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Sections 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.
 
3.4. Reimbursement Obligations. Obligated Parties shall reimburse Agent for all
Extraordinary Expenses. Obligated Parties shall also reimburse Agent for all
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligated Party or Collateral, whether prepared by Agent’s personnel or a third
party. All legal, accounting and consulting fees shall be charged to Obligated
Parties by Agent’s professionals at their full hourly rates, regardless of any
reduced or alternative fee billing arrangements that Agent, any Lender or any of
their Affiliates may have with such professionals with respect to this or any
other transaction. If, for any reason (including inaccurate reporting on
financial statements or a Compliance Certificate), it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and Obligated
Parties shall immediately pay to Agent, for the Pro Rata benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Obligated Parties under this Section 3.4 shall be due on
demand.

28

--------------------------------------------------------------------------------



3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.
 
3.7. Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law. If any Change in Law shall:
 
(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or
 
(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

29

--------------------------------------------------------------------------------



3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but Borrower shall not be
required to compensate a Lender or Issuing Bank for any increased costs incurred
or reductions suffered more than nine months prior to the date that the Lender
or Issuing Bank notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Borrower agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
 
3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrower fails to repay a LIBOR Loan when required hereunder,
then Borrower shall pay to Agent its customary administrative charge and to each
Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.
 
3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

30

--------------------------------------------------------------------------------



SECTION 4. LOAN ADMINISTRATION
 
4.1. Manner of Borrowing and Funding Revolver Loans.
 
4.1.1. Notice of Borrowing.
 
(a) Whenever Borrower desires funding of a Borrowing of Revolver Loans, Borrower
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 11:00 a.m. (i) on the Business Day of the requested funding date, in
the case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after 11:00
a.m. shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR
Loans, the duration of the applicable Interest Period (which shall be deemed to
be 30 days if not specified).
 
(b) Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product
Debt) shall be deemed to be a request for Base Rate Revolver Loans on the due
date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such Obligations against any operating,
investment or other account of Borrower maintained with Agent or any of its
Affiliates.
 
(c) If Borrower establishes a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
 
4.1.2. Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower. Unless Agent shall
have received (in sufficient time to act) written notice from a Lender that it
does not intend to fund its Pro Rata share of a Borrowing, Agent may assume that
such Lender has deposited or promptly will deposit its share with Agent, and
Agent may disburse a corresponding amount to Borrower. If a Lender’s share of
any Borrowing is not in fact received by Agent, then Borrower agrees to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to such Borrowing.

31

--------------------------------------------------------------------------------



4.1.3. Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrower, up to an aggregate outstanding amount of $10,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrower to repay Swingline Loans shall be evidenced by the records of Agent and
need not be evidenced by any promissory note.
 
(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once each week. On each settlement
date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.
 
4.1.4. Notices. Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions. Borrower shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Agent or Lenders, the records of Agent
and Lenders shall govern. Neither Agent nor any Lender shall have any liability
for any loss suffered by Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person
reasonably believed by Agent or any Lender to be a person authorized to give
such instructions on Borrower’s behalf.
 
4.2. Defaulting Lender. If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
re-advance the funds to Borrower in accordance with this Agreement. The failure
of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender. Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Obligated Party) that, solely for purposes of determining a
defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.

32

--------------------------------------------------------------------------------



4.3. Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis. No more than 2 Borrowings
of LIBOR Loans having an Interest Period of less than 30 days and no more than 8
Borrowings of LIBOR Loans having an Interest Period of 30 days or greater may be
outstanding at any time, and each Borrowing of LIBOR Loans when made shall be in
a minimum amount of $1,000,000, or an increment of $500,000 in excess thereof.
Upon determining LIBOR for any Interest Period requested by Borrower, Agent
shall promptly notify Borrower thereof by telephone or electronically and, if
requested by Borrower, shall confirm any telephonic notice in writing.
 
4.4. Borrower as Agent for Obligated Parties. Each Obligated Party hereby
designates Borrower as its representative and agent for all purposes under the
Loan Documents, including delivery or receipt of communications, preparation and
delivery of financial reports, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower hereby accepts such appointment. Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower on
behalf of any Obligated Party. Agent and Lenders may give any notice or
communication with any Obligated Party hereunder to Borrower on behalf of such
Obligated Party. Each of Agent, Issuing Bank and Lenders shall have the right,
in its discretion, to deal exclusively with Borrower for any or all purposes
under the Loan Documents. Each Obligated Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower shall be binding upon and enforceable against it.
 
4.5. One Obligation.
 
(a) The Loans, LC Obligations and other Obligations shall constitute one general
obligation of each Obligated Party and (unless otherwise expressly provided in
any Loan Document) shall be secured by Agent’s Lien upon all Collateral;
provided, however, that Agent and each Lender shall be deemed to be a creditor
of, and the holder of a separate claim against, each Obligated Party to the
extent of any Obligations jointly or severally owed by such Obligated Party.
 
(b) Notwithstanding anything herein or in any Guaranty to the contrary, each
Guarantor’s liability in respect of the Obligations shall be limited to the
greater of (i) all amounts for which such Guarantor is primarily liable, and
(ii) such Guarantor’s Allocable Amount.
 
(c) If any Guarantor makes a payment under its Guaranty of any Obligations
(other than amounts for which such Guarantor is primarily liable) (each, a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Guarantor, exceeds the amount that
such Guarantor would otherwise have paid if each Guarantor had paid the
aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Guarantor’s Allocable Amount bore to the total Allocable
Amounts of all Guarantors, then such Guarantor shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any Guarantor shall be the maximum amount
that could then be recovered from such Guarantor under its Guaranty without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
 
(d) Nothing contained herein or in any Guaranty shall limit the liability of
Borrower to pay Loans made directly or indirectly to it, LC Obligations relating
to Letters of Credit, and all accrued interest, fees, expenses and other related
Obligations with respect thereto.

33

--------------------------------------------------------------------------------



4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Obligated Parties contained in the Loan Documents shall survive any termination,
and Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Obligated
Parties and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or
(b) such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 12, 14.2 and this Section 4.6, and the obligation of each Obligated
Party and Lender with respect to each indemnity given by it in any Loan
Document, shall survive Full Payment of the Obligations and any release relating
to this credit facility.
 
SECTION 5. PAYMENTS
 
5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Borrower may, at the time of payment, specify to
Agent the Obligations to which such payment is to be applied, but Agent shall in
all events retain the right to apply such payment in such manner as Agent,
subject to the provisions hereof, may determine to be appropriate. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans shall
be applied first to Base Rate Loans and then to LIBOR Loans; provided, however,
that as long as no Event of Default exists, prepayments of LIBOR Loans may, at
the option of Borrower and Agent, be held by Agent as Cash Collateral and
applied to such Loans at the end of their Interest Periods.
 
5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium.
 
5.3. Mandatory Prepayments.
 
5.3.1. Extraordinary Receipts. Immediately upon the receipt by any Obligated
Party or any of its Subsidiaries of any Extraordinary Receipts, Borrower shall
prepay the outstanding principal amount of the Obligations in an amount equal to
100% of such Extraordinary Receipts. Immediately upon the issuance or incurrence
by any Obligated Party or any of its Subsidiaries of any Indebtedness (other
than as permitted hereunder, Borrower shall prepay the outstanding principal
amount of the Obligations in an amount equal to 100% of the cash proceeds
received in connection with such issuance or incurrence. The provisions of this
Section 5.3.2 shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions of this Agreement.
 
5.3.2. Overadvances. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrower shall, on the sooner of Agent’s demand or the first
Business Day after Borrower has knowledge thereof, repay the outstanding
Revolver Loans in an amount sufficient to reduce the principal balance of
Revolver Loans to the Borrowing Base.

34

--------------------------------------------------------------------------------



5.3.3. Seasonal Revolver Limit. Notwithstanding anything herein to the contrary
and without limiting the provisions of Section 5.3.2 above, on the first
Business Day of each calendar year, Borrower shall repay the outstanding
Revolver Loans in an amount sufficient to reduce the outstanding principal
balance of Revolver Loans to the Borrowing Base (after giving effect to the
reduction of the Seasonal Revolver Limit effective on January 1 of each year).
 
5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, on demand.
 
5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligated Party or against any
Obligations. If any payment by or on behalf of any Obligated Party is made to
Agent, Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent, Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred.
 
5.6. Post-Default Allocation of Payments.
 
5.6.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligated Parties, realization on Collateral, setoff or otherwise,
shall be allocated as follows:
 
(a) FIRST, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) SECOND, to all amounts owing to Agent on Swingline Loans;
 
(c) THIRD, to all amounts owing to Issuing Bank on LC Obligations and Bank
Product Debt;
 
(d) FOURTH, to all Obligations constituting fees (excluding amounts relating to
Bank Products);
 
(e) FIFTH, to all Obligations constituting interest (excluding amounts relating
to Bank Products);
 
(f) SIXTH, to provide Cash Collateral for outstanding Letters of Credit; and
 
(g) SEVENTH, to all other Obligations.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. The allocations set forth in this Section 5.6.1 are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligated Party. This Section 5.6.1 is not for the benefit of or enforceable
by Obligated Parties.

35

--------------------------------------------------------------------------------



5.6.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in error and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7. Application of Payments. The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day. Obligated Parties irrevocably waive the
right to direct the application of any payments or Collateral proceeds, and
agree that Agent shall have the continuing, exclusive right to apply and reapply
same against the Obligations, in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records. If, as a result of Agent’s
receipt of Payment Items or other proceeds of Collateral, a credit balance
exists, the balance shall not accrue interest in favor of Borrower or any other
Obligated Party and shall be made available to Borrower as long as no Default or
Event of Default exists.
 
5.8. Loan Account; Account Stated.
 
5.8.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.
 
5.8.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9. Taxes.
 
5.9.1. Payments Free of Taxes. Any and all payments by any Obligated Party on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligated Party shall be required by Applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 5.9.1) Agent, Lender or Issuing Bank, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made;
(b) such Obligated Party shall make such deductions; and (c) such Obligated
Party shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law. Without limiting the foregoing,
Obligated Parties shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.9.2. Payment. Obligated Parties shall indemnify, hold harmless and reimburse
Agent, Lenders and Issuing Bank, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.9) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or Issuing Bank
(with a copy to Agent), or by Agent, shall be conclusive absent manifest error.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
any Obligated Party, such Obligated Party shall deliver to Agent a receipt
issued by the Governmental Authority evidencing such payment or other evidence
of payment satisfactory to Agent.

36

--------------------------------------------------------------------------------



5.10. Foreign Lenders.
 
5.10.1. Exemption. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which an
Obligated Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to Agent and Borrower, at the time or times prescribed by Applicable Law
or reasonably requested by Agent or Borrower, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Agent or Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Agent or
Borrower as will enable Agent and Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
5.10.2. Documentation. Without limiting the generality of the foregoing, if
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
Agent or Borrower, but only if such Foreign Lender is legally entitled to do
so), (a) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) duly
completed copies of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (i) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Obligated Party within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) duly completed copies of
IRS Form W-8BEN; or (d) any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax, duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower to determine the withholding or
deduction required to be made.
 
SECTION 6. CONDITIONS PRECEDENT
 
6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrower hereunder,
until the date that each of the following conditions has been satisfied:
 
(a) Notes shall have been executed by Borrower and delivered to each Lender that
requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligated Party shall be in compliance with all terms thereof, including:
 
(i) a Guaranty executed by Value Services in the form of Exhibit F attached
hereto;

37

--------------------------------------------------------------------------------



(ii) a security agreement executed by Value Services in the form of Exhibit G
attached hereto;
 
(iii) a pledge agreement executed by Borrower in the form of Exhibit H attached
hereto;
 
(iv) a post closing agreement executed by Borrower in the form of Exhibit I
attached hereto;
 
(v) a Trademark Security Agreement executed by Borrower in the form of Exhibit J
attached hereto; and
 
(vi) a website security agreement and power of attorney executed by Borrower in
the form of Exhibit k attached hereto;
 
(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
 
(c) Agent shall have received duly executed agreements establishing each
Dominion Account, in form and substance, and with financial institutions,
satisfactory to Agent.
 
(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Obligated Party certifying
that, after giving effect to the initial Loans and transactions hereunder,
(i) such Obligated Party is Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) such Obligated Party has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.
 
(e) Agent shall have received a certificate of a duly authorized officer of each
Obligated Party, certifying (i) that attached copies of such Obligated Party’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligated
Party in writing.
 
(f) Agent shall have received a written opinion of Sheppard Mullin Richter &
Hampton LLP, as well as any local counsel to Obligated Parties, in form and
substance satisfactory to Agent and its counsel.
 
(g) Agent shall have received copies of the charter documents of each Obligated
Party, certified by the Secretary of State or other appropriate official of such
Obligated Party’s jurisdiction of organization. Agent shall have received good
standing certificates for each Obligated Party, issued by the Secretary of State
or other appropriate official of such Obligated Party’s jurisdiction of
organization and each jurisdiction where such Obligated Party’s conduct of
business or ownership of Property necessitates qualification.
 
(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligated Parties, all in compliance with
the Loan Documents.

38

--------------------------------------------------------------------------------



(i) Agent shall have completed its business, financial and legal due diligence
of Obligated Parties, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any Obligated Party or in the quality, quantity or
value of any Collateral shall have occurred since March 30, 2008.
 
(j) Obligated Parties shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.
 
(k) Agent shall have received a Borrowing Base Certificate prepared as of May
25, 2008. Upon giving effect to the initial funding of Loans and issuance of
Letters of Credit, and the payment by Borrower of all fees and expenses incurred
in connection herewith as well as any payables stretched beyond their customary
payment practices, Formula Availability shall be at least $7,000,000.
 
(l) Agent shall have received the Disclosure Schedules in form and substance
satisfactory to Agent in its discretion.
 
(m) Each of the other documents set forth on the “Closing Checklist” prepared by
Agent’s counsel and made available to Obligated Parties has been duly-executed
and delivered, and all other items set forth on such Closing Checklist have been
verified or delivered, as applicable, in each case to the satisfaction of Agent
and its counsel.
 
6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, including the initial funding, unless the following conditions are
satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of each Obligated Party in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Obligated Parties that the foregoing conditions are satisfied
on the date of such request and on the date of such funding, issuance or grant.
As an additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
6.3. Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.

39

--------------------------------------------------------------------------------



SECTION 7. COLLATERAL
 
7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of
Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
 
(a) all Accounts;
 
(b) all Chattel Paper, including electronic chattel paper;
 
(c) all Commercial Tort Claims;
 
(d) all Deposit Accounts;
 
(e) all Documents;
 
(f) all General Intangibles, including Intellectual Property;
 
(g) all Goods, including Inventory, Equipment and fixtures;
 
(h) all Instruments;
 
(i) all Investment Property;
 
(j) all Letter-of-Credit Rights;
 
(k) all Supporting Obligations;
 
(l) all cash and other monies, whether or not in the possession or under the
control of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral;
 
(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 
(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
 
7.2. Lien on Deposit Accounts; Cash Collateral.
 
7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of Borrower, including any sums in any blocked accounts or
in any accounts into which such sums are swept. Borrower authorizes and directs
each bank or other depository to deliver to Agent, on a daily basis, all
balances in each Deposit Account maintained by Borrower with such depository for
application to the Obligations then outstanding. Borrower irrevocably appoints
Agent as Borrower’s attorney-in-fact to collect such balances to the extent any
such delivery is not so made.

40

--------------------------------------------------------------------------------



7.2.2. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower, and shall have
no responsibility for any investment or loss. Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. Neither Borrower nor other Person claiming through or on
behalf of Borrower shall have any right to any Cash Collateral, until Full
Payment of all Obligations.
 
7.3. Intentionally Omitted.
 
7.4. Other Collateral.
 
7.4.1. Commercial Tort Claims. Borrower shall promptly notify Agent in writing
if Borrower has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $100,000) and,
upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to confer upon Agent (for the benefit of Secured Parties) a duly
perfected, first priority Lien upon such claim.
 
7.4.2. Certain After-Acquired Collateral. Borrower shall promptly notify Agent
in writing if, after the Closing Date, Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent’s request, shall promptly take such actions as Agent
deems appropriate to effect Agent’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral is in the possession of a third
party, at Agent’s request, Borrower shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent.
 
7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.
 
7.6. Further Assurances. Promptly upon request, Borrower shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Borrower authorizes Agent to file any financing
statement that indicates the Collateral as “all assets” or “all personal
property” of Borrower, or words to similar effect, and ratifies any action taken
by Agent before the Closing Date to effect or perfect its Lien on any
Collateral.
 
7.7. Foreign Subsidiary Stock. Notwithstanding Section 2.1, not more than 65% of
the voting stock of any Foreign Subsidiary and 100% of all non-voting stock (if
any) of each Foreign Subsidiary shall be included in the Collateral.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1. Borrowing Base Certificates. Borrower shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) a Borrowing Base Certificate (a) during
each period of January 1 through August 31 of each year, by the 15th day of each
month, prepared as of the close of business of the previous month, (b) during
each period of September 1 through December 31 of each year, by Wednesday of
each week, prepared as of the close of business on Sunday of the previous week,
and (c) at such other times as Agent may request. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrower and certified by a Senior Officer, provided that Agent may from time to
time review and adjust any such calculation (i) to reflect its reasonable
estimate of declines in value of any Collateral; (ii) to adjust advance rates to
reflect changes in shrinkage, quality, mix and other factors affecting
Collateral; and (iii) to the extent the calculation is not made in accordance
with this Agreement or does not accurately reflect the Availability Reserve or
otherwise reflect changes in the Availability Reserve.

41

--------------------------------------------------------------------------------



8.2. Administration of Accounts and Receipts.
 
8.2.1. Records and Schedules of Sales and Accounts. Borrower shall keep accurate
and complete records of its Accounts and receipts from sales of Inventory in the
Ordinary Course of Business, including all payments and collections thereon, and
shall submit to Agent sales, collection, reconciliation and other reports in
form satisfactory to Agent, together with such other information pertaining to
Accounts and sales as Agent may reasonably request, all on such periodic basis
as Agent may request.
 
8.2.2. Taxes. If an Account of Borrower includes a charge for any Taxes, Agent
is authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of Borrower and to charge Borrower therefor; provided,
however, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrower or with respect to any Collateral.
 
8.2.3. Intentionally Omitted.
 
8.2.4. Maintenance of Dominion Account. Borrower shall maintain Dominion
Accounts pursuant to arrangements acceptable to Agent. Borrower shall obtain an
agreement (in form and substance satisfactory to Agent) from the Dominion
Account bank, establishing Agent’s control over and Lien in the Dominion
Account, requiring immediate deposit of all Payment Items, deposits and other
remittances received in the Dominion Account and, if such Dominion Account is
not the main Dominion Account, requiring immediate transfer of all funds therein
to the main Dominion Account, and waiving offset rights of such bank against any
funds in the Dominion Account, except offset rights for customary administrative
charges. Neither Agent nor Lenders assume any responsibility to Borrower for any
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
8.2.5. Deposits and Other Proceeds of Collateral. All checks or cash received
from the sale of Inventory shall be held by Borrower in trust for Agent and
promptly (not later than the next Business Day) deposited into a Dominion
Account. Borrower shall request in writing and otherwise take all necessary
steps to ensure that all amounts due under credit card sales are remitted by the
credit card companies and all other payments on Accounts or otherwise relating
to Collateral are made directly to a Dominion Account. If Borrower or any of its
Subsidiaries receives cash or Payment Items with respect to any other
Collateral, such amounts shall also be held by Borrower in trust for Agent and
promptly (not later than the next Business Day) deposited into a Dominion
Account.
 
8.3. Administration of Inventory.
 
8.3.1. Records and Reports of Inventory. Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request.
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.

42

--------------------------------------------------------------------------------



8.3.2. Returns of Inventory. Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month (other
than defective Inventory or Inventory returned by customers) exceeds $2,500,000;
and (d) any payment received by Borrower for a return is promptly remitted to
Agent for application to the Obligations.
 
8.3.3. Acquisition, Sale and Maintenance. Borrower shall not acquire or accept
any Inventory on consignment or approval, and shall take all commercially
reasonable steps to assure that all Inventory produced by or under the direction
or control of Borrower or its Subsidiaries is produced in accordance with
Applicable Law, including the FLSA. Borrower and its Subsidiaries shall not
acquire or accept any Inventory that is known to any of them to have been
produced in violation of Applicable Law, including the FLSA. Borrower shall not
sell any Inventory on consignment or approval or any other basis under which the
customer may return or require Borrower to repurchase such Inventory (excepting
Borrower’s retail policies concerning the return of purchases of Inventory).
Borrower shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
 
8.4. Administration of Equipment.
 
8.4.1. Records and Schedules of Equipment. Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrower shall deliver to Agent
evidence of its ownership or interests in any Equipment.
 
8.4.2. Dispositions of Equipment. Borrower shall not sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
 
8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Borrower shall ensure that the Equipment is
mechanically and structurally sound, and capable of performing the functions for
which it was designed, in accordance with manufacturer specifications. Borrower
shall not permit any Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.
 
8.5. Administration of Deposit Accounts. Disclosure Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrower, including all Dominion Accounts.
Borrower shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than an account exclusively used for payroll,
payroll taxes or employee benefits, or an account containing not more that
$10,000 at any time). Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than Agent) to have control
over a Deposit Account or any Property deposited therein. Borrower shall
promptly notify Agent of any opening or closing of a Deposit Account and, with
the consent of Agent, will amend Disclosure Schedule 8.5 to reflect same.

43

--------------------------------------------------------------------------------



8.6. General Provisions.
 
8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrower at the business
locations set forth in Disclosure Schedule 8.6.1, except that Borrower may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; (b) move Equipment between (or, upon purchase, to) business
locations set forth in Disclosure Schedule 8.6.1; (c) permit Equipment to be in
transit to and from, and in possession of, any Person in the business of
repairing or maintaining such Equipment for the purpose of maintenance and
repair in the Ordinary Course of Business; and (d) move Collateral to another
location in the United States, upon 30 Business Days prior written notice to
Agent.
 
8.6.2. Insurance of Collateral; Condemnation Proceeds.
 
(a) Borrower shall maintain insurance with respect to the Collateral, covering
casualty, hazard, public liability, theft, malicious mischief, flood (to the
extent reasonably required by Agent) and other risks, in amounts, with
endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by Agent) satisfactory to Agent. All proceeds under each
policy shall be payable to Agent. From time to time upon Agent’s request
therefor, Borrower shall deliver to Agent the originals or certified copies of
its insurance policies and any updated flood plain searches conducted by
Borrower or at Borrower’s request, if any. Unless Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing Agent as sole
loss payee or additional insured, as appropriate; (ii) requiring 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of Borrower or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrower therefor. Borrower agrees to deliver to Agent,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, Borrower may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.
 
(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent. Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Revolver Loans, and then to any other Obligations
outstanding. Subject to clause (c) below, any proceeds or awards that relate to
Equipment or Real Estate shall be applied first to Revolver Loans and then to
other Obligations.
 
(c) If requested by Borrower in writing within 15 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrower may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent;
(iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of Liens, other than
Permitted Liens that are not Purchase Money Liens; (v) Borrower complies with
disbursement procedures for such repair or replacement as Agent may reasonably
require; and (vi) the aggregate amount of such proceeds or awards from any
single casualty or condemnation does not exceed $1,000,000.

44

--------------------------------------------------------------------------------



8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.
 
8.6.4. Defense of Title to Collateral. Borrower shall at all times defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.
 
8.7. Power of Attorney. Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section 8.7.
Agent, or Agent’s designee, may, without notice and in either its or Borrower’s
name, but at the cost and expense of Borrower:
 
(a) Endorse Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and
 
(b) During the continuation of an Event of Default, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts, by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) take control, in any manner, of any proceeds of
Collateral; (v) prepare, file and sign Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to Borrower, and notify postal authorities to change
the address for delivery thereof to such address as Agent may designate;
(vii) endorse any Chattel Paper, Document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to any Accounts,
Inventory or other Collateral; (viii) use Borrower’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors; (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral; (x) make and adjust
claims under policies of insurance; (xi) take any proper action as may be
necessary or appropriate to obtain payment under any letter of credit or
banker’s acceptance for which Borrower is a beneficiary; and (xii) take all
other actions as Agent deems appropriate to fulfill Borrower’s obligations under
the Loan Documents.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, Obligated Parties represent and warrant that:
 
9.1.1. Organization and Qualification. Each Obligated Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each Obligated Party and each of its Subsidiaries is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

45

--------------------------------------------------------------------------------



9.1.2. Power and Authority. Each Obligated Party is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligated Party, other than those already obtained; (b) contravene the
Organic Documents of any Obligated Party; (c) violate or cause a default under
any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligated Party.
 
9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligated Party party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4. Capital Structure. Disclosure Schedule 9.1.4 shows, for each Obligated
Party and its Subsidiaries, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests, and
all agreements binding on such holders with respect to their Equity Interests.
Each Obligated Party has good title to its Equity Interests in its Subsidiaries,
subject only to Agent’s Lien, and all such Equity Interests are duly issued,
fully paid and non-assessable. There are no outstanding options to purchase,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to any Equity Interests
of any Obligated Party or any of its Subsidiaries.
 
9.1.5. Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Disclosure Schedule 9.1.5, neither any Obligated Party
nor any of its Subsidiaries has been known as or used any corporate, fictitious
or trade names, has been the surviving corporation of a merger or combination,
or has acquired any substantial part of the assets of any Person. The chief
executive offices and other places of business of each Obligated Party and each
of its Subsidiaries are shown on Disclosure Schedule 8.6.1. During the five
years preceding the Closing Date, neither any Obligated Party nor any of its
Subsidiaries has had any other office or place of business.
 
9.1.6. Title to Properties; Priority of Liens. Each Obligated Party and its
Subsidiaries has good and marketable title to (or valid leasehold interests
in) all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Each Obligated
Party and its Subsidiaries has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens. All
Liens of Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Agent’s Liens.
 
(a) Accounts. Borrower represents and warrants, with respect to each Account,
that such Account arises out of a completed, bona fide sale and delivery of
goods in the Ordinary Course of Business, and substantially in accordance with
any purchase order, contract or other document relating thereto, if applicable,
and is for a sum certain, maturing as stated in the invoice covering such sale,
a copy of which has been furnished or is available to Agent on request.

46

--------------------------------------------------------------------------------



9.1.7. Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrower and its
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrower and its Subsidiaries at the dates and for
the periods indicated. All projections delivered from time to time to Agent and
Lenders have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time. Since March 30, 2008, there has been no
change in the condition, financial or otherwise, of Borrower or its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect. No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading. Borrower and each of
its Subsidiaries is Solvent.
 
9.1.8. Surety Obligations. Neither any Obligated Party nor any of its
Subsidiaries is obligated as surety or indemnitor under any bond or other
contract that assures payment or performance of any obligation of any Person,
except as permitted hereunder.
 
9.1.9. Taxes. Each Obligated Party has filed all federal, state and local tax
returns and other reports that it is required by law to file, and has paid, or
made provision for the payment of, all Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of each Obligated Party and its
Subsidiaries is adequate for all years not closed by applicable statutes, and
for its current Fiscal Year.
 
9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
 
9.1.11. Intellectual Property. Each Obligated Party and its Subsidiaries owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. There is no pending
or, to any Obligated Party’s knowledge, threatened Intellectual Property Claim
with respect to any Obligated Party, any of its Subsidiaries or any of their
respective Property (including any Intellectual Property). Except as disclosed
on Disclosure Schedule 9.1.12, neither any Obligated Party nor any of its
Subsidiaries pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Obligated Party and
each of its Subsidiaries is shown on Disclosure Schedule 9.1.12.
 
9.1.12. Governmental Approvals. Each Obligated Party has, is in compliance with,
and is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease and operate its Properties. All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and Obligated Party and its Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
 
9.1.13. Compliance with Laws. Each Obligated Party and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligated
Party or any of its Subsidiaries under any Applicable Law except as may have
been disclosed to Agent in writing prior to the Closing Date. No Inventory has
been produced by or under the direction or control of Borrower or its
Subsidiaries in violation of the FLSA and, to the knowledge of Obligated
Parties, no other Inventory has been produced in violation of the FLSA.

47

--------------------------------------------------------------------------------



9.1.14. Compliance with Environmental Laws. Except as disclosed on
Disclosure Schedule 9.1.15, neither Obligated Party’s nor any of its
Subsidiary’s past or present operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up. Neither Obligated Party’s nor any of its
Subsidiaries has received any Environmental Notice. Neither Obligated Party’s
nor any of its Subsidiaries has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it.
 
9.1.15. Burdensome Contracts. Neither Obligated Party nor any of its
Subsidiaries is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse Effect.
Neither Obligated Party nor any of its Subsidiaries is party or subject to any
Restrictive Agreement, except as shown on Disclosure Schedule 9.1.16, none of
which prohibit the execution or delivery of any Loan Documents by an Obligated
Party nor the performance by an Obligated Party of any obligations thereunder.
 
9.1.16. Litigation. Except as shown on Disclosure Schedule 9.1.17, there are no
proceedings or investigations pending or, to Obligated Parties’ knowledge,
threatened against any Obligated Party or any of its Subsidiaries, or any of
their businesses, operations, Properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby; or
(b) could reasonably be expected to have a Material Adverse Effect if determined
adversely to any Obligated Party or any of its Subsidiaries. Neither any
Obligated Party nor any of its Subsidiaries is in default with respect to any
order, injunction or judgment of any Governmental Authority.
 
9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. Neither any Obligated Party nor any
of its Subsidiaries is in default, and no event or circumstance has occurred or
exists that with the passage of time or giving of notice would constitute a
default, under any Material Contract or in the payment of any Borrowed Money.
There is no basis upon which any party (other than any Obligated Party or its
Subsidiaries) could terminate a Material Contract prior to its scheduled
termination date.
 
9.1.18. ERISA. Except as disclosed on Disclosure Schedule 9.1.19:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Obligated Parties, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Obligated Party and ERISA Affiliate has made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of Obligated Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligated Party or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligated Party or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Obligated Party or ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

48

--------------------------------------------------------------------------------



(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligated
Party or its Subsidiaries and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of such Obligated Party or any such Subsidiary, except as may have been
disclosed to Agent in writing prior to the Closing Date. There exists no
condition or circumstance that could reasonably be expected to impair the
ability of any Obligated Party or its Subsidiaries to conduct its business at
any time hereafter in substantially the same manner as conducted on the Closing
Date.
 
9.1.20. Labor Relations. Except as described on Disclosure Schedule 9.1.21,
neither any Obligated Party nor its Subsidiaries is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any Obligated Party’s or its Subsidiaries’ employees, or,
to Obligated Party’s knowledge, any asserted or threatened strikes, work
stoppages or demands for collective bargaining.
 
9.1.21. Payable Practices. Neither Obligated Party nor its Subsidiaries has made
any material change in its historical accounts payable practices from those in
effect on the Closing Date.
 
9.1.22. Not a Regulated Entity. No Obligated Party is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
 
9.1.23. Margin Stock. Neither any Obligated Party nor its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used to purchase or carry, or to
reduce or refinance any Debt incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U or X of the Board of
Governors.
 
9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligated Party has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

49

--------------------------------------------------------------------------------



SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1. Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligated Party shall, and shall cause each of its
Subsidiaries to:
 
10.1.1. Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of such Obligated Party’s and its Subsidiaries, inspect,
audit and make extracts from such Obligated Party’s and its Subsidiaries’ books
and records, and discuss with its officers, employees, agents, advisors and
independent accountants Borrower’s or its Subsidiaries’ business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Agent nor any
Lender shall have any duty to any Obligated Party to make any inspection, nor to
share any results of any inspection, appraisal or report with any Obligated
Party. Obligated Parties acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and Obligated
Parties shall not be entitled to rely upon them.
 
(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligated Party’s or its Subsidiaries books and
records or any other financial or Collateral matters as Agent deems appropriate;
and (ii) appraisals of Inventory. Subject to and without limiting the foregoing,
Obligated Parties specifically agree to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any
examination activities, and shall pay the standard charges of Agent’s internal
appraisal group. This Section 10.1.1 shall not be construed to limit Agent’s
right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.
 
10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, copies of the annual filings of Borrower and its Subsidiaries
required to be filed with the Securities Exchange Commission, together with
balance sheets as of the end of such Fiscal Year and the related statements of
income, cash flow and shareholders’ equity for such Fiscal Year, on a
consolidated basis for Borrower and its Subsidiaries, which consolidated
statements shall be audited and certified (without qualification as to scope,
“going concern” or similar items) by a firm of independent certified public
accountants of recognized standing selected by Borrower and acceptable to Agent,
and shall set forth in comparative form corresponding figures for the preceding
Fiscal Year and other information acceptable to Agent. Simultaneously with
retaining accountants for its annual audit, Borrower shall send a letter to the
accountants, with a copy to Agent and Lenders, notifying the accountants that
one of the primary purposes for retaining their services and obtaining audited
financial statements is for use by Agent and Lenders. Agent is authorized to
send such notice if Borrower fails to do so for any reason;
 
(b) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter (but within 60 days after the last Fiscal Quarter in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter and the
related statements of income and cash flow for such Fiscal Quarter and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for Borrower
and its Subsidiaries, setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer of
Borrower as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such Fiscal Quarter and period, subject
to normal year-end adjustments and the absence of footnotes;

50

--------------------------------------------------------------------------------



(c) as soon as available, and in any event within 30 days after the end of each
month (other than the last month in a Fiscal Quarter), unaudited balance sheets
as of the end of such month and the related statements of income and cash flow
for such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Borrower and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower as prepared in accordance
with GAAP and fairly presenting the financial position and results of operations
for such month and period, subject to normal year-end adjustments and the
absence of footnotes;
 
(d) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower;
 
(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower by its accountants in connection with such financial statements;
 
(f) not later than 30 days after the beginning of each Fiscal Year, projections
of Borrower’s consolidated balance sheets, results of operations, cash flow and
Availability for such Fiscal Year, month by month and for the next Fiscal Year;
 
(g) at Agent’s request, a listing of each Obligated Party’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
 
(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligated Party
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and copies of any press releases or other
statements made available by any Obligated Party to the public concerning
material changes to or developments in the business of such any Obligated Party;
 
(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
 
(j) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Obligated
Party’s or its Subsidiaries’ financial condition or business; and
 
(k) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor that is not an
Obligated Party, if any, in form and substance satisfactory to Agent.
 
10.1.3. Notices. Notify Agent and Lenders in writing, promptly after any
Obligated Party’s obtaining knowledge thereof, of any of the following that
affects an Obligated Party or its Subsidiaries: (a) the threat or commencement
of any proceeding or investigation, whether or not covered by insurance, if an
adverse determination could have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding $1,000,000; (f) the assertion of any Intellectual Property
Claim, if an adverse resolution could have a Material Adverse Effect; (g) any
violation or asserted violation of any Applicable Law (including ERISA, OSHA,
FLSA, or any Environmental Laws), if an adverse resolution could have a Material
Adverse Effect; (h) any Environmental Release by an Obligated Party or on any
Property owned, leased or occupied by an Obligated Party; or receipt of any
Environmental Notice; (i) the occurrence of any ERISA Event; (j) the discharge
of or any withdrawal or resignation by Borrower’s independent accountants; or
(k) any opening of a new office or place of business, at least 30 days prior to
such opening.

51

--------------------------------------------------------------------------------



10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligated Party and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.
 
10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligated Party or its Subsidiaries, it
shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.
 
10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Obligated Parties and their respective
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $1,000,000, with deductibles and subject to an Insurance Assignment
satisfactory to Agent.
 
10.1.8. Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of each Obligated Party and its Subsidiaries in full force and effect;
promptly notify Agent of any proposed modification to any such License, or entry
into any new License, in each case at least 30 days prior to its effective date;
pay all Royalties when due; and notify Agent of any default or breach asserted
by any Person to have occurred under any License.
 
10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, became an Obligated Party
hereunder, and to execute and deliver such documents, instruments and agreements
and to take such other actions as Agent shall require to evidence and perfect a
Lien in favor of Agent (for the benefit of Secured Parties) on all assets of
such Person, including delivery of such legal opinions, in form and substance
satisfactory to Agent, as it shall deem appropriate.

52

--------------------------------------------------------------------------------



10.2. Negative Covenants. As long as any Commitments or Obligations are
outstanding, Obligated Parties shall not, and shall cause each of their
respective Subsidiaries not to:
 
10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a) the Obligations;
 
(b) Subordinated Debt;
 
(c) Permitted Purchase Money Debt;
 
(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;
 
(e) Bank Product Debt;
 
(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by an Obligated Party or any of its
Subsidiaries, as long as such Debt was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, and does not exceed $1,000,000
in the aggregate at any time;
 
(g) Permitted Contingent Obligations;
 
(h) Refinancing Debt as long as each Refinancing Condition is satisfied; and
 
(i) Debt that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.
 
10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a) Liens in favor of Agent;
 
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c) Liens for Taxes not yet due or being Properly Contested;
 
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Obligated Party or its Subsidiaries;
 
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;

53

--------------------------------------------------------------------------------



(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
 
(g) Liens arising by virtue of a judgment or judicial order against any
Obligated Party or its Subsidiaries, or any Property of an Obligated Party or
its Subsidiaries, as long as such Liens are (i) in existence for less than 20
consecutive days or being Properly Contested, and (ii) at all times junior to
Agent’s Liens;
 
(h) easements, rights-of-way, zoning and other restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and
 
(j) existing Liens shown on Disclosure Schedule 10.2.2.
 
10.2.3. Intentionally Omitted.
 
10.2.4. Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Disclosure Schedule 9.1.16.
 
10.2.5. Restricted Investments. Make any Restricted Investment.
 
10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or other Obligated Party to Borrower.
 
10.2.7. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; and
(c) deposits with financial institutions permitted hereunder.
 
10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower shall certify to Agent, not less than five Business Days
prior to the date of payment, that all conditions under such agreement have been
satisfied); or (b) Borrowed Money (other than the Obligations) prior to its due
date under the agreements evidencing such Debt as in effect on the Closing Date
(or as amended thereafter with the consent of Agent).
 
10.2.9. Fundamental Changes. Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary of Borrower with another
wholly-owned Subsidiary of Borrower or into Borrower (with Borrower being the
surviving entity); change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number; or
change its form or state of organization.

54

--------------------------------------------------------------------------------



10.2.10. Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.
 
10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date.
 
10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrower and its Subsidiaries.
 
10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Disclosure Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt
permitted hereunder, if such restrictions apply only to the collateral for such
Debt; and (c) customary provisions in leases and other contracts restricting
assignment thereof.
 
10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16. Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.
 
10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on
Disclosure Schedule 10.2.17; and (e) transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms fully disclosed to
Agent and no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate.
 
10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
 
10.3. Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrower shall:
 
10.3.1. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.00 to 1.00 at all times during each Covenant Testing Period.
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

55

--------------------------------------------------------------------------------



(a) Any Obligated Party fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b) Any representation, warranty or other written statement of an Obligated
Party made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given or deemed
given pursuant to the terms of this Agreement;
 
(c) Any Obligated Party breaches or fail to perform any covenant contained in
any of Sections 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or
10.3;
 
(d) An Obligated Party breaches or fails to perform any other covenant contained
in any Loan Document, and such breach or failure is not cured within 15 days
after a Senior Officer of such Obligated Party or Borrower has knowledge thereof
or receives notice thereof from Agent, whichever is sooner; provided, however,
that such notice and opportunity to cure shall not apply if the breach or
failure to perform is not capable of being cured within such period or is a
willful breach by an Obligated Party;
 
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligated Party denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);
 
(f) Any breach or default of an Obligated Party occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $1,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;
 
(g) Any judgment or order for the payment of money is entered against an
Obligated Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligated Parties, $3,000,000 (net
of any insurance coverage therefor acknowledged in writing by the insurer
without a reservation of rights), unless a stay of enforcement of such judgment
or order is in effect, by reason of a pending appeal or otherwise;
 
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $3,000,000;
 
(i) An Obligated Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligated Party suffers the loss, revocation or termination of any material
license, permit, lease or agreement necessary to its business; there is a
cessation of any material part of an Obligated Party’s business for a material
period of time; any material Collateral or Property of an Obligated Party is
taken or impaired through condemnation; an Obligated Party agrees to or
commences any liquidation, dissolution or winding up of its affairs; or an
Obligated Party ceases to be Solvent;
 
(j) An Insolvency Proceeding is commenced by an Obligated Party; an Obligated
Party makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligated Party;
or an Insolvency Proceeding is commenced against an Obligated Party and: the
Obligated Party consents to institution of the proceeding, the petition
commencing the proceeding is not timely controverted by the Obligated Party, the
petition is not dismissed within 60 days after filing, or an order for relief is
entered in the proceeding;

56

--------------------------------------------------------------------------------



(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligated Party to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligated Party or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
 
(l) An Obligated Party or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of any Obligated Party’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or
 
(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.
 
11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Obligated Party, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default has occurred
and is continuing, Agent may in its discretion (and shall upon written direction
of Required Lenders) do any one or more of the following from time to time:
 
(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, including notice of intent to accelerate and notice of acceleration, all
of which are hereby waived by Obligated Parties to the fullest extent permitted
by law;
 
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
 
(c) require Obligated Parties to Cash Collateralize LC Obligations, Bank Product
Debt and other Obligations that are contingent or not yet due and payable, and,
if Obligated Parties fail promptly to deposit such Cash Collateral, Agent may
(and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d) exercise any other default rights or remedies afforded under any agreement,
by law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligated Parties to assemble
Collateral, at Obligated Parties’ expense, and make it available to Agent at a
place designated by Agent; (iii) enter any premises where Collateral is located
and store Collateral on such premises until sold (and if the premises are owned
or leased by any Obligated Party, Obligated Parties agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Obligated Parties agree that 10 days notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable. Agent shall have the
right to conduct such sales on any Obligated Party’s or its Subsidiaries’
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.

57

--------------------------------------------------------------------------------



11.3. License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligated
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Obligated Party’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.
 
11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligated Party against any Obligations, irrespective of whether
or not Agent, Issuing Bank, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, Issuing Bank, each Lender and each such Affiliate under this Section 11.4
are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.
 
11.5. Remedies Cumulative; No Waiver.
 
11.5.1. Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Obligated Parties contained in
the Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 
11.5.2. Waivers. The failure or delay of Agent or any Lender to require strict
performance by Obligated Parties with any terms of the Loan Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise, shall
not operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrower and executed by Agent or
the requisite Lenders, and such modification shall be applicable only to the
matter specified. No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligated Party under any Loan Documents in a manner other than that specified
therein, or during any Default or Event of Default, or if Agent or any Lender
shall delay or exercise any right or remedy under any Loan Documents, such
acceptance, delay or exercise shall not operate to waive any Default or Event of
Default nor to preclude exercise of any other right or remedy. It is expressly
acknowledged by Obligated Party’s that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

58

--------------------------------------------------------------------------------



SECTION 12. AGENT
 
12.1. Appointment, Authority and Duties of Agent.
 
12.1.1. Appointment and Authority. Each Lender irrevocably appoints and
designates Bank of America as Agent hereunder. Agent may, and each Lender
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents, for Agent’s benefit and the Pro
Rata benefit of Lenders. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Lenders. Without limiting the generality of
the foregoing, Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligated Party or other Person; (c) act as collateral agent for Secured Parties
for purposes of perfecting and administering Liens under the Loan Documents, and
for all other purposes stated therein; (d) manage, supervise or otherwise deal
with Collateral; and (e) take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The duties of Agent shall be ministerial and
administrative in nature, and Agent shall not have a fiduciary relationship with
any Lender, Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent alone shall be authorized to
determine whether any Inventory constitutes Eligible Inventory, or whether to
impose or release any reserve, which determinations and judgments, if reasonably
exercised, shall exonerate Agent from liability to any Lender or other Person
for any error in judgment.
 
12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.
 
12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in
reasonable reliance upon, any advice given by an Agent Professional. Agent shall
not be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Solely as between Agent and Lenders, Agent shall be entitled to
refrain from any act until it has received such instructions or assurances, and
Agent shall not incur liability to any Secured Party or any Indemnitee by reason
of so refraining. Instructions of Required Lenders shall be binding upon all
Lenders, and no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 14.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Commitments of one Lender without terminating the
Commitments of all Lenders. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.

59

--------------------------------------------------------------------------------



12.2. Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by an
Obligated Party, or is cared for, protected, insured or encumbered, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.
 
12.2.2. Possession of Collateral. Agent and Lenders appoint each other Lender as
agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession. If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.
 
12.2.3. Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligated Party or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Obligated Parties’ books and
records as well as upon representations of Obligated Parties’ officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender agrees to indemnify and hold harmless
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
any Claims arising in connection with any third parties that obtain any part or
contents of a Report through such Lender.
 
12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.
 
12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligated Party where a deadline or limitation period is applicable
that would, absent such action, bar enforcement of Obligations held by such
Lender, including the filing of proofs of claim in an Insolvency Proceeding.

60

--------------------------------------------------------------------------------



12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
 
12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGATED PARTIES
(BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGATED PARTIES UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES
TO OR ARISES FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS
AGENT). In Agent’s discretion, it may reserve for any such Claims made against
an Agent Indemnitee, and may satisfy any judgment, order or settlement relating
thereto, from proceeds of Collateral prior to making any distribution of
Collateral proceeds to Lenders. If Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by Agent in settlement or satisfaction
of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to Agent by each Lender to the extent of its Pro Rata share.
 
12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligated Party or Lender of any
obligations under the Loan Documents. Agent does not make to Lenders any express
or implied warranty, representation or guarantee with respect to any
Obligations, Collateral, Loan Documents or Obligated Party. No Agent Indemnitee
shall be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligated Party or
Account Debtor. No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligated Party of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

61

--------------------------------------------------------------------------------



12.8. Successor Agent and Co-Agents.
 
12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and
(provided no Default or Event of Default exists) is reasonably acceptable to
Borrower. If no successor agent is appointed prior to the effective date of the
resignation of Agent, then Agent may appoint a successor agent from among
Lenders. Upon acceptance by a successor Agent of an appointment to serve as
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.
 
12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
 
12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligated Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligated Party as such Lender feels
necessary. Each Lender further acknowledges and agrees that the other Lenders
and Agent have made no representations or warranties concerning any Obligated
Party, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations. Each Lender will, independently and
without reliance upon the other Lenders or Agent, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligated Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Obligated Party (or
any of its Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.
 
12.10. Replacement of Certain Lenders. If a Lender (a) fails to fund its Pro
Rata share of any Loan or LC Obligation hereunder, and such failure is not cured
within two Business Days, (b) defaults in performing any of its obligations
under the Loan Documents, or (c) fails to give its consent to any amendment,
waiver or action for which consent of all Lenders was required and Required
Lenders consented, then, in addition to any other rights and remedies that any
Person may have, Agent may, by notice to such Lender within 120 days after such
event, require such Lender to assign all of its rights and obligations under the
Loan Documents to Eligible Assignee(s) specified by Agent, pursuant to
appropriate Assignment and Acceptance(s) and within 20 days after Agent’s
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute same. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).

62

--------------------------------------------------------------------------------



12.11. Remittance of Payments.
 
12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
 
12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Obligated Parties be
entitled to receive credit for any interest paid by a Lender to Agent.
 
12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligated
Party and such related payment is not received, then Agent may recover such
amount from each Lender that received it. If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligated
Party or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
 
12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligated Parties and their Affiliates, as if Bank of
America were any other bank, without any duty to account therefor (including any
fees or other consideration received in connection therewith) to the other
Lenders. In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligated Parties, their Affiliates and their
Account Debtors (including information subject to confidentiality obligations),
and each Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Agent hereunder.
 
12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

63

--------------------------------------------------------------------------------



12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon any Obligated Party or
any other Person. As between Obligated Parties and Agent, any action that Agent
may take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Lenders.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligated Parties, Agent, Lenders, and their respective
successors and assigns, except that (a) Obligated Parties shall not have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2. Participations.
 
13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Obligated Parties shall be determined as if
such Lender had not sold such participating interests, and Obligated Parties and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrower agrees
otherwise in writing.
 
13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Obligated Party, any other Guarantor or substantial portion of the
Collateral.
 
13.2.3. Benefit of Set-Off. Obligated Parties agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

64

--------------------------------------------------------------------------------



13.3. Assignments.
 
13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by any Obligated Party to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Obligated Parties’ obligations hereunder to the extent of
such payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.
 
13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit D, appropriately completed, and a processing fee of
$3,500 (unless otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrower shall make appropriate arrangements for
issuance of replacement and/or new Notes, as applicable, and for cancellation
and return to Borrower of any Notes held by the transferor Lender (except as to
any Notes no portion of which relates to the assignment). The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.
 
SECTION 14. MISCELLANEOUS
 
14.1. Consents, Amendments and Waivers.
 
14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligated Party party to such Loan
Document; provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;
 
(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Seasonal Revolver Amount or
increase the Commitment of such Lender; or (ii) reduce the amount of, or waive
or delay payment of, any principal, interest or fees payable to such Lender; and
 
(d) without the prior written consent of all Lenders (except a defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1 (except to
add Collateral) or 14.1.1; (iii) amend the definitions of Borrowing Base (and
the defined terms used in such definition), Pro Rata or Required Lenders;
(iv) increase any advance rate or increase total Commitments; (vi) release
Collateral with a book value greater than $1,000,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligated Party from liability for any Obligations, if such Obligated Party is
Solvent at the time of the release.

65

--------------------------------------------------------------------------------



14.1.2. Limitations. The agreement of Obligated Parties shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document. The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing. Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.
 
14.1.3. Payment for Consents. Obligated Parties and their respective
Subsidiaries will not, directly or indirectly, pay any remuneration or other
thing of value, whether by way of additional interest, fee or otherwise, to any
Lender (in its capacity as a Lender hereunder) as consideration for agreement by
such Lender with any modification of any Loan Documents, unless such
remuneration or value is concurrently paid, on the same terms, on a Pro Rata
basis to all Lenders providing their consent.
 
14.2. Indemnity. OBLIGATED PARTIES SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
 
14.3. Notices and Communications.
 
14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
Obligated Parties, at Borrower’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to any of Sections 2.1.4, 2.3, 3.1.2, or
4.1.1 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower shall be deemed received by all Obligated
Parties.
 
14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

66

--------------------------------------------------------------------------------



14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligated Party even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation; provided that any change to Borrower’s account into which
Loans are made must be in writing delivered to Agent. Each Obligated Party shall
indemnify and hold harmless each Indemnitee from any liabilities, losses, costs
and expenses arising from any telephonic communication purportedly given by or
on behalf of any Obligated Party.
 
14.4. Performance of Obligated Parties’ Obligations. Agent may, in its
discretion at any time and from time to time, at Obligated Parties’ expense, pay
any amount or do any act required of Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section 14.4 shall be reimbursed to Agent by
Obligated Parties, on demand, with interest from the date incurred to the date
of payment thereof at the Default Rate applicable to Base Rate Revolver Loans.
Any payment made or action taken by Agent under this Section 14.4 shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.
 
14.5. Credit Inquiries. Each Obligated Party hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligated Party or its Subsidiaries.
 
14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
 
14.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement.
 
14.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

67

--------------------------------------------------------------------------------



14.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Obligated Party.
 
14.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligated Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligated Parties and such
Person; (ii) Obligated Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) Obligated Parties are capable of evaluating and understanding, and do
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal in connection with
this credit facility, is not the financial advisor, agent or fiduciary for any
Obligated Party or its Subsidiaries, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from Obligated Parties and their
Affiliates, and have no obligation to disclose any of such interests to
Obligated Parties or their Affiliates. To the fullest extent permitted by
Applicable Law, each Obligated Party hereby waives and releases any claims that
it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.
 
14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (f) subject to an agreement containing provisions substantially the
same as those of this Section 14.12, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 14.12 or
(ii) becomes available to Agent, any Lender, Issuing Bank or any of their
Affiliates on a non-confidential basis from a source other than Obligated
Parties. Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Obligated Parties and a general description
of Obligated Parties’ businesses, and may use Obligated Parties’ names in
advertising and other promotional materials. For purposes of this Section 14.12,
“Information” means all information received from an Obligated Party or its
Subsidiaries relating to it or its business, other than any information that is
available to Agent, any Lender or Issuing Bank on a non-confidential basis prior
to disclosure by an Obligated Party or Subsidiary, provided that, in the case of
information received from an Obligated Party or Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
pursuant to this Section 14.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligated Party or Subsidiary; (ii) it has developed compliance
procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with Applicable
Law, including federal and state securities laws.

68

--------------------------------------------------------------------------------


 
14.13. Intentionally Omitted.
 
14.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.15. Consent to Forum; Arbitration.
 
14.15.1. Forum. EACH OBLIGATED PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
LOS ANGELES, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGATED PARTY IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligated Party in any other court, nor limit the
right of any party to serve process in any other manner permitted by Applicable
Law. Nothing in this Agreement shall be deemed to preclude enforcement by Agent
of any judgment or order obtained in any forum or jurisdiction.
 
14.15.2. Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section 14.15.2. In the event of any inconsistency, the terms of this
Section 14.15.2 shall control. If AAA is unwilling or unable to serve as the
provider of arbitration or to enforce any provision of this Section 14.15.2,
Agent may designate another arbitration organization with similar procedures to
serve as the provider of arbitration. The arbitration proceedings shall be
conducted in Los Angeles or Pasadena, California. The arbitration hearing shall
commence within 90 days of the arbitration demand and close within 90 days
thereafter. The arbitration award must be issued within 30 days after close of
the hearing (subject to extension by the arbitrator for up to 60 days upon a
showing of good cause), and shall include a concise written statement of reasons
for the award. The arbitrator shall give effect to applicable statutes of
limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this Section 14.15.2 or
whether a controversy or claim is arbitrable shall be determined by the
arbitrator. The arbitrator shall have the power to award legal fees to the
extent provided by this Agreement. Judgment upon an arbitration award may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief. No controversy or claim shall be
submitted to arbitration without the consent of all parties if, at the time of
the proposed submission, such controversy or claim relates to an obligation
secured by Real Estate, but if all parties do not consent to submission of such
a controversy or claim to arbitration, it shall be determined as provided in the
next sentence. At the request of any party, a controversy or claim that is not
submitted to arbitration as provided above shall be determined by judicial
reference; and if such an election is made, the parties shall designate to the
court a referee or referees selected under the auspices of the AAA in the same
manner as arbitrators are selected in AAA sponsored proceedings and the
presiding referee of the panel (or the referee if there is a single
referee) shall be an active attorney or retired judge; and judgment upon the
award rendered by such referee or referees shall be entered in the court in
which proceeding was commenced. None of the foregoing provisions of this
Section 14.15.2 shall limit the right of Agent or Lenders to exercise self-help
remedies, such as setoff, foreclosure or sale of any Collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
after or during any arbitration proceeding. The exercise of a remedy does not
waive the right of any party to resort to arbitration or reference. At Agent’s
option, foreclosure under a Mortgage may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.

69

--------------------------------------------------------------------------------



14.16. Waivers by Obligated Parties. To the fullest extent permitted by
Applicable Law, each Obligated Party waives (a) the right to trial by jury
(which Agent and each Lender hereby also waives) in any proceeding or dispute of
any kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligated Party may in any way be liable,
and hereby ratifies anything Agent may do in this regard; (c) notice prior to
taking possession or control of any Collateral; (d) any bond or security that
might be required by a court prior to allowing Agent to exercise any rights or
remedies; (e) the benefit of all valuation, appraisement and exemption laws;
(f) any claim against Agent or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Obligated Party acknowledges that the foregoing waivers
are a material inducement to Agent and Lenders entering into this Agreement and
that Agent and Lenders are relying upon the foregoing in their dealings with
each Obligated Party. Each Obligated Party has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
14.17. Patriot Act Notice. Agent and Lenders hereby notify Obligated Parties
that pursuant to the requirements of the Patriot Act, Agent and Lenders are
required to obtain, verify and record information that identifies each Obligated
Party, including its legal name, address, tax ID number and other information
that will allow Agent and Lenders to identify it in accordance with the Patriot
Act. Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Obligated Parties’
management and owners, such as legal name, address, social security number and
date of birth.
 
14.18. Amendment and Restatement; Waiver of Claims. This Agreement is an
amendment and restatement of the Original Loan Agreement. All “Obligations”
under the Original Loan Agreement, and all security interests, liens, and
collateral assignments granted to Bank of America under the Original Loan
Agreement or any of the other documents executed in connection therewith, hereby
are renewed and continued in full force and effect, and hereafter shall be
governed by this Agreement and the other Loan Documents. Obligated Parties
hereby represent and warrant that as of the date of this Agreement there are no
claims, offsets against, or defenses or counterclaims to the Obligations under
the Original Loan Agreement or any other document. Obligated Parties hereby
waive and release any and all such claims, offsets, defenses, or counterclaims,
whether known or unknown, arising prior to the date of this Agreement. Obligated
Parties intend the above release to cover, encompass, release, and extinguish,
inter alia, all claims, demands, and causes of action that might otherwise be
reserved by the California Civil Code Section 1542, which provides as follows:

70

--------------------------------------------------------------------------------



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Obligated Parties acknowledge that they may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such claims, demands, or causes of action, and agrees that this Agreement and
the above release are and will remain effective in all respects notwithstanding
any such differences or additional facts.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
71

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

   
BORROWER:
       
Address for notices to all Obligated Parties:
 
SPORT CHALET, INC.,
   
a Delaware corporation
c/o Sport Chalet, Inc.
     
One Sport Chalet Drive
     
La Canada, California 91011 
 
By:  
/s/ Howard Kaminsky
Attention: Howard Kaminsky
 
Name:
Howard Kaminsky
Facsimile: (818) 949-5301
 
Title:
Executive Vice President and CFO
       
with copies (which shall
 
OBLIGATED PARTIES:
not constitute notice) to:
             
Sheppard Mullin Richter & Hampton LLP
 
SPORT CHALET VALUE SERVICES, LLC,
1901 Avenue of the Stars
 
a Virginia limited liability company
Suite 1600
     
Los Angeles, CA 90067
 
By:  
/s/ Howard Kaminsky
Attention: Thomas Glen Leo, Esq.
 
Name:
Howard Kaminsky
Facsimile: 310.228.3909
 
Title:
Manager


--------------------------------------------------------------------------------




Address for notices:
 
AGENT AND LENDERS:
       
Bank of America Business Capital
 
BANK OF AMERICA, N.A.,
55 South Lake Avenue, Suite 900
 
as Agent and Lender
Pasadena, CA 91107
     
Attention:  Business Capital/URGENT;
     
Portfolio Manager (Sport Chalet)
 
By:
/s/ Stephen King   
Facsimile: (626) 584-4601
 
Name: 
Stephen J. King
   
Title:  
Vice President
with a copy (which shall not constitute notice) to:
             
McGuireWoods LLP
     
1800 Century Park East, 8th Floor
     
Los Angeles, California 90067
     
Attention: Gary Samson, Esq.
     
Facsimile: (310) 315-8210 
     




--------------------------------------------------------------------------------

